Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicants arguments, filed on 4/4/22, have been fully considered but they do not confer patentability on all of Applicants instantly filed claims.  Applicants have amended independent claim 1 such that the pore-forming agent is a solid and have additionally added two new dependent claims.  Applicants traverse the prior art rejection to Oudard (US Pat. 9,242,893).  Applicants argue that the compositions taught therein do not employ a solid pore-forming agent in its solution.  The Examiner respectfully disagrees.  Applicants limitation is drawn to a “solution comprising at least one silica precursor and at least one solid pore-forming agent”.  Based on the claim wording, the limitation “solid pore-forming agent” would necessarily refer to the inherent state of the pore-forming agent prior to its dissolution.  The pore-forming agents taught and exemplified by Oudard are solid materials at standard temperature and pressure as evidenced in the modified prior art rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-9, 11, 12, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oudard (US Pat. 9,242,893) as evidenced by a technical data sheet for PEG-8000.
Claims 1 and 15: Oudard teaches a method in which a mixture of TEOS (tetraethyl orthosilicate), water, acid, PEG (a porogen), and alcohol are applied to a glass sheet and dried to afford a solid film which is heated/annealed to 700 °C to form a silica film (examples 1-5 in Table 1 and claim 1).  Regarding the substrate, Oudard teaches that it may have one or two patterned surfaces (4:66-67 and claim 9) which constitutes a textured substrate.  Oudard teaches that the substrate to which the liquid composition is applied, may be heated to a temperature of 50 °C or above (5:10-12 and claim 12).  Given the overall teachings of Oudard, it would have been obvious to one having ordinary skill in the art to have prepared a composition according to examples 1-5 in which the substrate and the coating solution are heated to a temperature of 50 °C or above and in which the substrate is a patterned/textured glass substrate since such embodiments are readily envisaged.  In so doing, a process for obtaining a coated substrate in the manner of claim 1 would be realized.  A temperature range of 50 °C or above includes temperatures between 50-100 °C as required by claims 1 and temperatures between 50-80 °C as required by claim 15.  The exemplified porogen is PEG having a molecular weight of 8,000, which is shown in the technical data sheet as being sold as a powder, making PEG-8000 a solid pore-forming agent satisfying claim 1.   
As an additional comment on claim 1, the low end of Applicants preheating stage of 30 °C is sufficiently close to room temperature such that a teaching where a silica coating solution is applied at room temperature would be expected to behave in a similar fashion to one which is applied at 30 °C (or 86 °F).  That is, examples 1-5 of Oudard would be expected to display similar properties compared to an analogous coating in which the temperature of the substrate was preheated to 30 °C.  Further, the teaching “room temperature” is a slightly nebulous term in that room temperature can vary by several degrees C depending on the time of year, location of the laboratory/factory, and the presence of other mechanical devices which can increase the ambient temperature.  Only one example has been provided by Applicants in which the substrate temperature is 70 °C.  Applicants have not demonstrated that a transmittance gain, which is observed at 70 °C would also be observed when a lower substrate temperature is employed, including 30 °C.  
Claim 2: The coating solutions exemplified by Oudard are aqueous, thereby satisfying claim 2.
Claim 6: While not explicitly taught by Oudard, applying the coating solutions taught therein by roll coating would have been an obvious method as Oudard is not limited to the application methods as taught in 5:1-3.
Claim 7: The silica precursor is prepared from tetraethyl orthosilicate, which is a silicon alkoxide satisfying claim 7.
Claim 8: The polyethylene glycol is a pore-forming agent satisfying claim 8.
Claims 9 and 19: While Oudard does not teach how one would heat the substrate to a temperature of 50 °C or higher, the use of an oven or an IR lamp are common heating methods and do not constitute an inventive step. 
Claim 11: Upon heating the treated glass substrate which has been pre-heated to a temperature of 50 °C or higher to the annealing temperature of 500-800 °C a drying stage would inherently take place in which any remaining solvents are removed, thereby satisfying claim 11.
Claims 12 and 20: Oudard teaches that the coating thickness preferably ranges from 70-140 nm (5:24), which falls within the 10 nm to 10 m range of claims 12 and 20.

Claims 5, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oudard (US Pat. 9,242,893) in view of Becker et al. (US 2004/0028918).
While Oudard does not explicitly teach that the glass substrates employed satisfy Applicants claimed light transmittance factors of 90 and 91% as required by claims 5 and 17, one having ordinary skill in the art would have found it obvious to employ a glass substrate which satisfies these limitations given the teachings of Becker et al.  Oudard and Becker et al. are combinable teachings as they are both from the same field of endeavor, namely, antireflective coatings based on porous silica coated glass which are employed in photovoltaic cells such as solar panels.  Becker et al. teaches that low-iron glass panes which are tempered at 700 °C provide for 95% solar transmission (paragraphs 0038-0041).  One having ordinary skill in the art would have been motivated to employ the most optically transparent glass substrate since such transparency is essential for solar cell applications, such as the substrates taught by Becker et al.  One having ordinary skill in the art would have also found it obvious to provide a tempering treatment of the glass as taught by Becker et al. to make the treated glass stronger and safer than glass which is untampered, thereby satisfying claim 10. 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record.  
Newly added claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 21 and 22 are substantially similar to claims 3 and 4 which are allowed claims.
Claims 3, 4 and 16 are allowed due to Applicants amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766